internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr date date distributing controlled state x date a business r business s business t business r1 business r2 v plr-113953-00 this is in response to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated september and and date the facts submitted for consideration are substantially as set forth below distributing is a state x corporation which is engaged in three separate business lines business r business s and business t distributing directly operates business t and business r1 and business r2 of business r as of date a distributing has outstanding v shares of voting common_stock which is publicly traded financial information has been submitted which indicates that each of business r1 and r2 of business r and business t has had group receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years according to taxpayer’s submission along with supporting documentation the separation of business t from business r would positively affect the operations of each business which are disparate on several levels distributing has experienced significant management and systemic problems by operating business r and business t in the same affiliated_group once the businesses are separated distributing and newco will each be able to focus on its respective problems without the competing interests and concerns of the other business after the transaction no continuing relationship will exist between distributing and controlled such as common directors officers or key employees the provision of goods or services by one to the other company or commonly-owned property except that certain transitional services will be provided this will involves services such as payroll and tax filing services and will be for a period of from to months to accomplish the separation of business t from business r distributing proposes the following transaction i ii distributing will transfer to controlled a newly created state x corporation all the assets and liabilities of business r and business s solely in exchange for voting common_stock which will be the only stock of controlled outstanding distributing will distribute the controlled stock pro_rata to its shareholders in connection with the transaction it has been represented that plr-113953-00 a b c d e f g h i j distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporation business_purpose to enhance the success of business r and business t by enabling distributing to resolve management systemic and other problems that arise or are exacerbated by distributing’s operation of distinct businesses within a single corporation or affiliated_group the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose neither distributing nor controlled will elect to be treated as an s_corporation under sec_1361 of the internal_revenue_code for federal_income_tax purposes the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock no two parties to the transaction are investment companies as defined in sec_368 and iv the years of financial information submitted on behalf of distributing’s businesses r1 and r2 of business r and business t is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted k there is no plan or intention to liquidate either distributing on controlled plr-113953-00 to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business only four shareholders hold percent or more of distributing stock these four are investment funds that hold their shares on behalf of other investors no one of which individually holds an interest in the investment fund which represents a percent or more interest in distributing there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled except in the ordinary course of business the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution payments made in connection with all continuing transactions if any between distributing and controlled and entities in their respective groups will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations further any distributing excess_loss_account that may exist with respect to the controlled stock will be included in income immediately before distribution after the transaction controlled will issue stock_options to purchase controlled shares to its directors and officers and other employees the total shares subject_to stock_options will be lest than percent of the outstanding_stock of controlled l m n o p based on the information submitted and the representation set forth above we hold as follows the transfer by distributing of business r and business s assets to controlled solely in exchange for common_stock of controlled and the plr-113953-00 assumption by controlled of liabilities of distributing followed by the distribution of all the stock of controlled to the shareholders or distributing will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will organize no gain_or_loss upon the transfer of assets to controlled in exchange for newco stock and the assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the assets in exchange for controlled stock sec_1032 controlled’s basis in the assets to be received from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for the assets to be received will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss on the distribution of controlled stock to distributing shareholders sec_361 the shareholders of distributing will recognize no gain_or_loss and no amount will be included in their income upon the receipt of controlled stock sec_355 the aggregate basis of the controlled stock and distributing stock in the hands of the shareholders of distributing immediately after the distribution will in each instance be the same as the aggregate basis of the distributing stock held immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a of the income_tax regulations sec_358 the holding_period of the controlled stock to be received by the shareholders of distributing will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the transactions under other plr-113953-00 provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year consummated a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours associate chief_counsel corporate by debra carlisle chief branch
